Citation Nr: 0533027	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating higher than 10 percent for muscle 
injury residuals of a right shoulder gunshot wound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to December 
1968, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a rating 
higher than 10 percent for his right shoulder gunshot wound 
residuals.  The Board remanded the claim in June 2004 for 
additional development, including a new VA examination to 
determine the nature and severity of all service connected 
residuals of the right shoulder gunshot wound.

After that examination took place, the RO in a June 2005 
supplemental statement of the case (SSOC) denied the 
increased rating for the muscle injury residuals of the 
gunshot wound, but, in a separate rating decision of the same 
date, granted service connection for two scars and limitation 
of motion of the right shoulder, with 10 percent evaluations 
for all three as secondary to or residuals of the gunshot 
wound.  The veteran has not filed a notice of disagreement 
(NOD) to initiate an appeal of any of those evaluations, and 
they are therefore not currently before the Board and will 
not be addressed in this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).  As the requested 
development regarding the muscle injury residuals of the 
gunshot wound has taken place, and the veteran is still 
dissatisfied with this evaluation, the Board will decide 
herein the claim for a rating higher than 10 percent for this 
disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether 
the muscle injury residuals of the veteran's right shoulder 
gunshot wound are moderate or moderately severe, as the 
through and through wound was caused by machine gun fire, 
required 39 days of hospitalization, and caused pain and 
fatigue-pain resulting in an inability of the veteran to keep 
up with the work requirements of his job as a pipe fitter.  
Recent examination has revealed decreased muscle stamina.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria have been met for an evaluation of 20 percent, 
but no higher, for muscle injury residuals of a right 
shoulder gunshot wound.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a SOC or SSOC, as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

In the present case, the RO sent the veteran a pre-
adjudication May 2002 VCAA letter, but that letter was 
deficient in that it explained what the evidence had to show 
to establish service connection rather than an increased 
rating, and did not accurately explain the respective 
responsibilities of the RO and the veteran in obtaining 
evidence in support of his claim.  However, the RO's 
subsequent August 2003 letter and the June 2004 letter of the 
Appeals Management Center (AMC) remedied these deficiencies.  
Both letters explained that to establish entitlement to an 
increased rating for his disability, the veteran had to show 
that it had worsened.  Moreover, both letters indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and the VA in 
obtaining it.  Further, the August 2003 letter told the 
veteran to "tell us about any additional information that 
you want us to try to get for you," and to "send us the 
evidence we need as soon as possible," and the June 2004 
letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
addition, the July 2003 SOC and June 2005 SSOC included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2005).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  VA thus satisfied all four elements of the 
VCAA's notice requirements in the above-discussed letters, 
SOC, and SSOC, and the veteran was therefore not prejudiced 
by receiving deficient VCAA notice prior to the RO's initial 
adjudication of his claim.

Moreover, VA obtained all identified treatment records.  As 
directed by the Board, the AMC provided the veteran with a 
new VA examination as to the severity of all of the residuals 
of his gunshot wound.  In addition, there is no indication 
that any other records exist that should be requested, or 
that any pertinent evidence was not received.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for right shoulder gunshot wound residuals in 
September 1974, and he did not appeal the assigned 10 percent 
evaluation.  Thus, since entitlement to compensation already 
has been established and an increase in the disability rating 
for the disability is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's muscle injury residuals of the veteran's right 
shoulder gunshot wound is evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5304 (2005), which applies to intrinsic 
muscles of the shoulder girdle, categorized under Group IV. 
Group IV muscles function to stabilize the shoulder against 
injury during strong movements.  Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe or severe, 
and these terms are explained in 38 C.F.R. § 4.56 (2005).  
The veteran indicated in his December 1966 preinduction 
report of medical history and December 1968 separation report 
of medical history that he is right handed, and his gunshot 
wound is therefore to the dominant, right shoulder.  Moderate 
disability of a dominant Group IV muscle warrants an 
evaluation of 10 percent, and moderately severe disability 
warrants a 20 percent evaluation, and severe disability 
warrants a 30 percent evaluation.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  Under 38 C.F.R. § 4.56(d)(2) (2005), 
moderate disability of a muscle results from an injury that 
resulted in a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Service 
department records, or other evidence of in-service 
treatment, will reflect a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings usually include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue; some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Under 38 C.F.R. § 4.56(d)(3) (2005), moderately severe 
disability of a muscle results from an injury that resulted 
in a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records, or 
other evidence, will show hospitalization for a prolonged 
period for treatment of the wound or injury.  The medical 
evidence will reflect a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, if present, 
and evidence of inability to keep up with work requirements.  
Clinical findings will include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Under 38 C.F.R. § 4.56(d)(4) (2005), severe muscle disability 
is shown by a through and through or deep penetrating wound 
due to a high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. The service department record or other evidence 
shows hospitalization for a prolonged period for treatment of 
the wound.  There is a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where the bone 
is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.

A January 1968 in-service clinical record reflects that the 
veteran sustained a through and through gunshot wound to his 
right shoulder from machine gun fire, with no artery or nerve 
involvement.  Debridement of the wound was noted, followed by 
the word, "Clean."  February to March 1968 Air Force 
hospital treatment notes indicate a small entrance wound 
anterolateral left mid upper arm with much necrotic muscle 
and fat.  There was a larger posterolateral exit wound with 
necrotic muscle sticking through.  The wound was debrided of 
much necrotic muscle skin and fat.  Sensory loss involving 
the ulnar aspect to the right arm from the elbow to halfway 
down to the right forearm.  Sensation and motor function in 
the right hand was normal.  Debridement was said to have been 
minimal and inadequate, which required intensive local care.  
After the tract sealed over, the veteran had a successful 
spit thickness skin graft applied to the entrance and exit 
wounds.  The veteran was in the hospital for 39 days, after 
which he was assigned to temporarily restricted duty in March 
1968.  The upper extremities were normal on separation 
examination, with scars on both elbows.

At the October 2002 VA examination, the veteran noted that he 
had had no other surgeries since the time of the gunshot 
wound, but that he had complained of weakness and numbness in 
the right upper extremity since that time.  His biceps and 
tricep strength were 4/5 on the right and 5/5 on the left.  
Intrinsics were 5/5 on both sides.  There was decreased 
sensation on the ulnar border of the small right finger.  The 
assessment was residual muscle weakness and ulnar 
neuropraxia, status post Vietnam gunshot wound.  After 
October 2002 X-rays of the right humerus showed no evidence 
of metallic foreign bodies or fracture of the right humerous, 
and some arthritis of the acromioclavicular joint, the 
definitive diagnosis was right upper extremity ulnar nerve 
injury, status post shrapnel injury during Vietnam.  There 
was no loss of ulnar motor but definite decrease in ulnar 
nerve sensation on the right.  The examiner concluded that 
the veteran has most likely sustained an ulnar nerve injury 
that injured the sensory part of the ulnar nerve at the time 
of the shrapnel injury and was having a residual from the 
intensive scar formation in the right upper arm causing him 
to have biceps and triceps weakness on the right.

At the June 2004 VA examination, the veteran stated his work 
as a pipe fitter involved heavy lifting, and the pain he 
experienced from his right shoulder gunshot wound residuals 
interfered with this work.  On examination, the muscles were 
well developed on the upper extremities and there was some 
tenderness noted on palpation of the triceps insertion just 
above the elbow.  Grip strength was 4/5 on the right and 5/5 
on the left.  Strength was 5/5 in bilateral biceps and 
triceps, no muscle herniation was being evaluated, and the 
muscle group could move the elbow and shoulder joint through 
normal range of motion with sufficient comfort, endurance, 
and strength to accomplish the activities of daily living, 
although range of motion was limited by pain after repetitive 
use.  The diagnosis included right biceps and triceps loss of 
stamina as evidenced by the veteran's inability to hold heavy 
objects in place for more than 3-4 minutes at work, and 
minimal atrophy of the right biceps and triceps.  X-rays of 
the right shoulder were normal.  There were also detailed 
findings regarding the veteran's scars and right shoulder 
motion, based on which he was granted service connection for 
these disabilities as residuals of or secondary to the right 
shoulder gunshot wound.

Based on the above, the Board finds that the veteran is 
entitled to a rating of 20 percent, but no higher, for the 
muscle injury residuals of his right shoulder gunshot wound.  
The evidence reflects that he has symptoms that fall within 
the definition of "moderately severe" as well as those that 
are "moderate."  For example, the veteran's through and 
through wound was caused by machine gun fire, which is more 
similar to the small high velocity missile described in the 
moderately severe criteria than the single bullet, small 
shell, or shrapnel fragment described in the moderate 
criteria.  In addition, the veteran's 39-day hospitalization 
met the moderately severe criteria of hospitalization for 
prolonged period for treatment of the wound or injury.  The 
evidence also showed some cardinal signs of muscle disability 
such as pain and fatigue-pain resulting in an inability of 
the veteran to keep up with his work requirements as a pipe 
fitter, as required for "moderately severe" disability.  
And, although there was little or no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side at the June 2004 VA 
examination, there was a slight loss of normal firm 
resistance of muscles at the October 2002 VA examination.  It 
is also noted on the most recent examination that there was 
loss of stamina on extended use of the right upper extremity.  
These findings, taken in total, are more nearly compatible 
with the next higher rating.  Therefore, the evidence is at 
least approximately evenly balanced as to whether the 
veteran's muscle group IV injury residuals from his right 
shoulder gunshot wound are moderate or moderately severe.  
With reasonable doubt resolved in favor of the veteran, he is 
entitled to the higher of the two evaluations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The veteran is not, however, entitled to the higher, 30 
percent evaluation for "severe" disability of muscle group 
IV, because there is no evidence of the wound being due to a 
high velocity missile as opposed to a small high velocity 
missile, or with shattering (or any) bone fracture, cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries, wide damage to 
muscle groups in the missile track, soft flabby muscles in 
the wound area (the veteran was in fact said to well 
developed muscles on the upper extremities), abnormally 
swelling and hardening muscles in contraction, severe 
impairment of function revealed by tests of strength, 
endurance, or coordinated movements, or any of the other 
signs of severe muscle injury  listed in 38 C.F.R. 
§ 4.56(d)(4) (2005).

In sum, because the evidence is in relative equipoise as to 
whether the muscle injury residuals of the veteran's right 
shoulder gunshot wound are moderate or moderately severe 
under DC 5304 as those terms are defined in 38 C.F.R. § 4.56 
(2005), resolution of reasonable doubt in the veteran's favor 
warrants a finding that he is entitled to a rating of 20 
percent, but no higher, for moderately severe disability.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7 (2005).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 20 percent, but no 
higher, is granted for muscle injury residuals of a right 
shoulder gunshot wound.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


